                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                        One St. Andrew’s Plaza
                                                        New York, New York 10007



                                                         June 1, 2021

    BY ECF
    The Honorable Lorna G. Schofield
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

           Re:     United States v. Gary Davis, 17 Cr. 610 (LGS)

    Dear Judge Schofield:

             The Government respectfully requests, with the consent of defense counsel, that the Court set a
    sentencing date for defendant Gary Davis and further order that the presentence investigation report be
    prepared. The parties respectfully propose a sentencing date approximately sixty days from the filing
    of this letter.

                                                Respectfully submitted,
Application Granted. The Probation Office
shall conduct a Presentence investigation       AUDREY STRAUSS
and prepare a Presentence Report.               United States Attorney
Defendant Gary Davis' sentencing hearing
shall be held on September 20, 2021, at     by: ___/s/ _____________________
11:00 a.m. The Government's submission          Alexandra N. Rothman
shall be filed by August 30, 2021.              Jordan Estes
Defendant's pre-sentencing submission shall     Christopher Clore
be filed by September 3, 2021. The Clerk        Assistant United States Attorneys
of the Court is directed to terminate the       (212) 637-2580
letter motion at docket number 641.

Dated: June 3, 2021
New York, New York
